— Appeal, by permission, from an order of the County Court of Delaware County (Estes, J.), entered November 12, 1985, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment convicting him of the crimes of manslaughter in the second degree, murder in the second degree, attempted burglary in the second degree, burglary in the third degree and grand larceny in the third degree (two counts).
Order affirmed (see, People v Rieman, 144 AD2d 110). Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.